Citation Nr: 0528691	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-29 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
hemorrhoidectomies, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for tinea pedis 
with Schamberg's disease, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel




INTRODUCTION

The veteran served on active duty from September 1946 to 
October 1948.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

In December 2004, the Board granted the veteran's motion to 
advance this case on the docket.  38 C.F.R. § 
20.900(c)(2005).

It is noted that the veteran was awarded an increased 
evaluation for his service-connected disabilities, from zero 
to 30 percent disabling for each disability at issue in this 
appeal, by a July 2005 rating decision by the VA Appeals 
Management Center (AMC), in Washington, D.C.  Because the 
veteran continues to disagree with the current ratings 
assigned, the claims of increased ratings above 30 percent 
for each disability remain at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits is awarded).

In the November 2004 informal hearing presentation, the 
veteran's representative expressed the intention to pursue a 
claim for compensation benefits for hearing loss in the left 
ear and for right tympanic membrane perforation and vertigo.  
These matters are referred to the RO for all appropriate 
development and adjudication.


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran's service-connected residuals of 
hemorrhoidectomies are currently manifested by occasional 
fecal leakage requiring the wearing of pads and no more than 
moderate external hemorrhoids.

4.  Prior to August 2002, only the earlier criteria for 
rating the veteran's tinea pedis with Schamberg's disease are 
applicable.

5.  With respect to the period of time subsequent to August 
2002, neither the pre-August 2002 criteria for rating the 
veteran's tinea pedis with Schamberg's disease nor the 
amended rating criteria are more favorable to the veteran.

6.  The veteran's service-connected tinea pedis with 
Schamberg's disease, which affects less than 40 percent of 
his entire body and less than 40 percent of exposed areas of 
his body, has not required constant or near constant systemic 
therapy; there are no systemic or nervous manifestations of 
the disease; and the skin disorder is not exceptionally 
repugnant.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for residuals of hemorrhoidectomies have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.114, Diagnostic Codes 7332, 7336 (2005).

2.  The criteria for a disability rating greater than 30 
percent for tinea pedis with Schamberg's disease have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7806, 7813 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

As discussed below, VA fulfilled its duties to notify and 
assist the veteran on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
veteran is not prejudiced by appellate review.

A substantially complete application for the veteran's 
increased rating claims was received in June 2002.  In a June 
28, 2002 letter, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Additional similar notice was 
provided to the veteran by a January 13, 2005 letter from the 
AMC.

Although it is unclear from the record whether the appellant 
was explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. § 
3.159(b)(1), the Board finds that as a practical matter he 
has been notified of the need to provide such evidence.  In a 
July 2002 response to the RO's June 2002 VCAA letter, the 
veteran stated that he understood all four elements addressed 
in that letter.  He further indicated that he was not aware 
of any source of evidence relevant to the claims other than 
that which VA will attempt to obtain and or which has already 
been identified.  He reported that all of his medical 
treatment had been through VA; he did not have any other 
medical care provider.  Thereafter, in a rating decision 
dated in October 2002, the veteran's claims were denied.

As for VA's duty to assist a veteran, the veteran's service 
medical records and VA medical records for treatment of the 
veteran have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disabilities) records exist that have not been obtained.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  VA examinations were provided to 
the veteran in July 2002, August 2002, October 2002, January 
2005, and February 2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of the veteran's claims would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA 
has satisfied its duties to notify and assist the veteran in 
this case.  Additionally, VA's efforts have complied with the 
instructions contained in the January 2005 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.  Any "error" to the veteran resulting 
from this Board decision does not affect the merits of his 
claims or his substantive rights, for the reasons discussed 
above, and is therefore harmless.  See 38 C.F.R. § 20.1102 
(2005).  There is no reasonable possibility that further 
assistance to the veteran would substantiate his claims.  See 
38 C.F.R. § 3.159(d) (2005).

Analysis

Having determined that the duties to notify and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2005).

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of VA examinations of the veteran in 
2002 and 2005, VA outpatient treatment records dated from 
October 2001 to September 2002, and contentions by the 
veteran and his representative.  For the purpose of reviewing 
the medical history of the veteran's service-connected 
disorders, see 38 C.F.R. §§ 4.1, 4.2 (2005), the Board also 
reviewed medical evidence developed in conjunction with prior 
claims, such as service medical records, the record of a May 
1949 hospitalization, and the record of a March 1963 VA 
examination.  The Board has also reviewed documents developed 
throughout this appeal, such as statements from the veteran's 
representative.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show regarding each of his claims.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2005); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2005).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2005).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

1.  Residuals of hemorrhoidectomies

The veteran's service-connected residuals of 
hemorrhoidectomies are evaluated as 30 percent disabling 
under Diagnostic Code 7336-7332.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
38 C.F.R. § 4.27 (2005).  The hyphenated diagnostic code in 
this case indicates that external or internal hemorrhoids 
under Diagnostic Code 7336 is the service-connected disorder, 
and impairment of sphincter of the rectum and anus under 
Diagnostic Code 7332 is a residual condition.

Under Diagnostic Code 7332, a 30 percent disability rating is 
assigned for impairment of rectal and anal sphincter control 
manifested by occasional involuntary bowel movements that 
necessitate the wearing of a pad.  Impairment of the rectal 
and anal sphincter that is manifested by extensive leakage 
and fairly frequent involuntary bowel movements warrants a 60 
percent rating.  Complete loss of sphincter control warrants 
a 100 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 
7332 (2005).  

At the September 2002 VA rectum and anus examination, the 
examiner noted that the veteran reported significant fecal 
leakage and lacked adequate sphincter control.  He used paper 
in his rectum as well as garlic to prevent fecal leakage.  He 
also used pads.  He bathed twice per day.  Following physical 
examination, the diagnosis was that of external hemorrhoids, 
status post hemorrhoidectomy times two with resultant rectal 
sphincter incontinence.  At the January 2005 VA rectum and 
anus examination, the examiner noted the veteran's report of 
mild fecal leakage that required the veteran to frequently 
wear pads.  Occasional fecal leakage was reported.  On 
physical examination, the sphincter was impaired and there 
was evidence of leakage.  The sphincter tone was low and the 
fecal leakage was described as mild.  There is no evidence 
that the veteran's disability is manifested by extensive 
leakage and fairly frequent involuntary bowel movements.  
Both examinations describe the veteran's symptoms in terms of 
leakage rather than involuntary bowel movements and the 
leakage described is not extensive.  Moreover, his symptoms 
are occasional rather than fairly frequent.  Accordingly, the 
preponderance of the evidence is against the assignment of a 
disability evaluation greater than 30 percent for the 
veteran's residuals of hemorrhoidectomies manifested by 
impairment of the rectal and anal sphincter.

The examiner specifically opined that the fecal incontinence 
and low sphincter tone are "most likely" caused by the 
hemorrhoids and repeated surgery.  The Board has considered 
assigning a separate disability rating under Diagnostic Code 
7336 for external or internal hemorrhoids.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (holding that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition); see also 38 
C.F.R. § 4.14 (2005).

Under Diagnostic Code 7336, a noncompensable rating is 
warranted when the hemorrhoids are mild or moderate.  For a 
10 percent rating, they must be large or thrombotic, 
irreducible, with excessive redundant tissue, and evidencing 
frequent recurrences.  The maximum rating under this code 
section, 20 percent, is warranted for evidence of persistent 
bleeding and with secondary anemia, or with fissures.  
38 C.F.R. § 4.114, Diagnostic Code 7336 (2005).  At the 
September 2002 VA rectum and anus examination, the examiner 
noted external hemorrhoidal tags.  There was no sign of 
anemia.  There was no fissure.  There was no evidence of 
bleeding.  At the January 2005 VA rectum and anus 
examination, the examiner noted external hemorrhoids that 
were approximately one centimeter in the five o'clock 
direction, with residual skin tags.  There was evidence of 
bleeding.  The veteran had a history of thrombosis but no 
recurrence of thrombosis.  There were no fissures.  Neither 
examination report, nor any other evidence contained in the 
veteran's claims folder shows evidence sufficient to warrant 
a compensable evaluation under Diagnostic Code 7336.  The 
veteran has no more than moderate external hemorrhoids.  
There is no evidence of any large or thrombotic hemorrhoids 
that were irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  The evidence does not show 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  Accordingly the preponderance of 
the evidence is against a separate compensable disability 
rating under Diagnostic Code 7336 for hemorrhoids.

2.  Tinea pedis with Schamberg's disease

The veteran's service-connected tinea pedis with Schamberg's 
disease is rated under Diagnostic Code 7813 for 
dermatophytosis.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, including the rating criteria 
for evaluating skin disorders.  See 67 Fed. Reg. 49590 (July 
31, 2002).  This amendment was effective August 30, 2002.  
Id.  The AMC considered both the old and the new regulations 
in a July 2005 Supplemental Statement of the Case and 
provided the rating criteria.  Therefore, the veteran and his 
representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In a situation such as this, when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, if the amendment is 
more favorable, the Board should apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change.  The Board should apply the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change, and 
after only if more favorable.  See VAOPGCPREC 3-2000 (April 
10, 2000).

Prior to August 2002, dermatophytosis under Diagnostic Code 
7813 was rated as for eczema dependent upon the location, 
extent, and repugnant or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118, Diagnostic Code 7813 
(2002).  Under Diagnostic Code 7806, a 30 percent rating was 
warranted for a skin disorder with constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating was warranted for a skin disorder with 
systemic or nervous manifestations, accompanied by 
ulceration, extensive exfoliation, or extensive crusting.  A 
50 percent rating was also warranted for an exceptionally 
repugnant skin disorder.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

Under the amended rating criteria, dermatophytosis or 
ringworm, including tinea corporis (of body), tinea capitis 
(of head), tinea pedis (of feet), tinea barbae (of beard 
area), tinea unguium (of nails), and jock itch or tinea 
cruris (of inguinal area), is rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2005).  
In this case, the veteran's predominant disability is 
dermatitis.  The veteran's disability is not manifested by 
scars, and it does not affect his head, face, or neck.  Under 
Diagnostic Code 7806, a 30 percent disability rating is 
assigned for dermatitis or eczema, affecting 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas, or 
for dermatitis or eczema that required systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent disability 
rating is assigned for dermatitis or eczema, affecting more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas, or for dermatitis or eczema that required 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2005).

The Board finds that, in this case, neither the old nor the 
amended rating criteria are more favorable to the veteran's 
claim.  The Board concludes that, regardless of which set of 
rating criteria are applied, the objective medical evidence 
shows disability that more nearly approximates that which 
warrants the assignment of a 30 percent disability rating 
than a 50 or 60 percent disability rating.  See 38 C.F.R. 
§ 4.7 (2005).  The Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the veteran's disability in his favor; however, the 
preponderance of the evidence is against the assignment of a 
disability rating greater than 30 percent.

The February 2005 VA examination best depicts the veteran's 
symptoms from his service-connected tinea pedis with 
Schamberg's disease.  The veteran has hyperpigmented red-
brown macules and patches on the distal legs surrounding the 
ankles.  The examiner described the changes as consistent 
with chronic stasis dermatitis.  The disorder did not affect 
any exposed body surface areas and affected between 5 to 20 
percent of the veteran's total body surface area.  The 
veteran's tinea pedis with Schamberg's disease was treated 
with moisturizing lotions and support or compression 
stockings.

With regard to the old criteria, the veteran's tinea pedis 
with Schamberg's disease is not disfiguring.  Only the 
veteran's legs and feet are affected, and these are hidden 
from normal sight.  There is no competent evidence that the 
veteran's tinea pedis with Schamberg's disease is manifested 
by systemic or nervous manifestations accompanied by 
ulceration, extensive exfoliation, or extensive crusting.  
There is also no competent evidence that the veteran's skin 
disorder is exceptionally repugnant.  Thus, the veteran's 
symptoms more nearly approximate the criteria for a 30 
percent disability rating than the criteria for a 50 percent 
disability rating.  Accordingly, the preponderance of the 
evidence is against the assignment of a 50 percent disability 
rating under old Diagnostic Code 7806 for the veteran's tinea 
pedis with Schamberg's disease.

With regard to the amended criteria, the recent evidence 
shows that only the veteran's feet and legs are affected by 
his tinea pedis with Schamberg's disease.  This is not an 
exposed area, and it constitutes less than 40 percent of the 
veteran's entire body.  Further, the veteran is treated only 
with moisturizing lotion and compression stockings.  He does 
not require systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  In order to evaluate the veteran's 
tinea pedis with Schamberg's disease as 60 percent disabling, 
it is required that the severity of the disability more 
nearly approximate the criteria for that rating than for the 
lower rating.  Because the veteran meets none of the bases 
for a 60 percent disability evaluation, a higher rating is 
not warranted under the amended regulations.

Accordingly, the preponderance of the evidence demonstrates 
that a disability rating greater than 30 percent under either 
the old or the amended criteria is not warranted for the 
veteran's tinea pedis with Schamberg's disease.

3.  Extraschedular

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to skin and gastrointestinal 
disabilities; however, the medical evidence reflects that 
those manifestations are not present in this case.  Second, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
recent periods of hospitalization for his service-connected 
disabilities.

It is undisputed that the veteran's service-connected 
disabilities have an adverse effect on his employability, but 
it bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2005).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluations under 38 
C.F.R. § 3.321(b) (1) is not warranted for either of the 
veteran's service connected disabilities.

ORDER

Entitlement to a disability rating greater than 30 percent 
for residuals of hemorrhoidectomies is denied.

Entitlement to a disability rating greater than 30 percent 
for tinea pedis with Schamberg's disease is denied.


______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


